

EXHIBIT 10.7
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”) is made as of January 1, 2006, by and
between PICO Holdings, Inc., a diversified investment company formed under the
laws of the state of California (“Company”), and Ronald Langley (“Employee”).


RECITALS
 
1. The Company believes it is prudent and appropriate to attempt to increase
shareholder value through strategic investments, acquisitions, business
combinations, realization of market value of existing assets and acquisitions of
assets or companies below market value and in certain circumstances, below book
value.
 
2. The Company believes that Employee possesses unique skills, knowledge, and
experience and has demonstrated such skills, knowledge and experience in
pursuing the Company’s goals.
 
3. The Company believes that it is imperative that it be able to rely upon
Employee’s skills and services for a reasonable time in the future.
 
4. Employee has been Chairman and a Director of the Company since November 20,
1996, a Director of its predecessor company since December 10, 1993, and
Chairman of its predecessor since July 15, 1995.
 
5. Employee has been instrumental in reorganizing the Company’s Board of
Directors, management, and corporate structure.
 
6.  Employee entered into a four-year Employment Agreement with the Company
effective December 31, 1997. A further Employment Agreement was entered into for
the period of January 1, 2002 through December 31, 2005. The Employment
Agreement contained herein shall take effect on January 1, 2006.


AGREEMENT


In consideration of the foregoing, and of their mutual promises contained
herein, the parties agree and intend to be legally bound as follows:


1.  Employment and Term.


The Company hereby engages Employee, and Employee hereby accepts such
engagement, on the terms and conditions set forth herein, for a five-year period
commencing on January 1, 2006.



 
2.
Duties.



Employee is engaged in the position of Chairman. Employee shall perform
faithfully and diligently the duties customarily performed by persons in the
position for which Employee is engaged, and such other similar and related
duties as the Board of Directors of the Company shall reasonably assign to
Employee from time to time. The duties of Employee shall encompass but not
necessarily be limited to the following areas and activities:
 
        A. To analyze the activities and operations of the Company and its
subsidiaries and affiliates and make recommendations to achieve greater
operating efficiencies.

1

--------------------------------------------------------------------------------



 
        B. To conduct activities on behalf of the Company and its subsidiaries
and affiliates including but not limited to investigating opportunities for
consolidation, making recommendations for internal financial restructuring, and
searching for potential merger and acquisition candidates.
 
        C. To analyze the investment portfolios of the Company and its
subsidiaries and affiliates and make recommendations to achieve higher yield and
a greater overall return.
 
        D. To fulfill the duties of the Company’s Chairman as defined by the
Company’s By-Laws.
 
        E. To strictly comply with the Company’s Code of Ethics as adopted by
the Board of Directors of the Company on October 17, 2003.


Employee will devote such time and efforts to completing his duties as is
reasonably necessary to maximize the success of the Company’s business.


3.  Compensation.


A. Base Salary. During the term of this Agreement, as compensation for the
proper and satisfactory performance of all duties to be performed by Employee
hereunder, Company shall pay to Employee a base salary of $1,075,000.00 per
year, payable in accordance with the normal payroll practices of the Company,
less required deductions for state and federal income tax withholding, social
security and other required payroll taxes. The base salary shall be revised
annually with the first adjustment occurring on January 1, 2006, in the same
percentage applicable to the Company’s other staff members, in an amount deemed
adequate to provide for cost of living, subject to Committee approval, based on
several major compensation indices.


B. Incentive Award. In addition, Employee shall be eligible to receive an annual
incentive award based on the growth of the Company’s book value per share
(adjusted for any book value impact by ⅞ of all stock appreciation
rights--related expenses net of tax) during the fiscal year, above a threshold.
The threshold above which incentives are earned is 80% of the S&P 500 annualized
total return for the five previous years, (but no less than 0). If the increase
in book value per share exceeds this threshold, the incentive award shall be
equal to 5% of such excess multiplied by the number of shares outstanding at the
beginning of the fiscal year. The incentive award shall be paid in cash, less
applicable tax withholdings.


C. Employee Benefits. Employee shall be entitled to the standard employee
benefit package made available to employees of the Company, subject to the
terms, conditions and restrictions stated in that package and the applicable
benefit plan documents. Notwithstanding the preceding sentence, the termination
payments available under this Agreement shall be in lieu of any standard
severance benefits payable to Employee under the severance program available
generally to employees of Company. Company shall have the right at any time to
prospectively amend, modify or eliminate employee benefits, which changes shall
become effective immediately.


D. Payments by Affiliates. All compensation, fees or other remuneration payable
to Employee by any affiliate of the Company shall be waived or if paid, remitted
to the Company.



 
4.
 
Termination.



If Employee’s services under this Agreement are terminated by the Company for
any reason other than cause or the death or disability of Employee, prior to
January 1, 2008, Employee shall be paid a lump sum equal to $3,225,000.00 (less
applicable tax withholdings). If Employee’s services are terminated by the
Company for any reason other than cause or the death or disability of Employee
on or after January 1, 2008 and prior to December 31, 2010, Employee shall be
paid a lump sum equal to $3,225,000.00 (less applicable tax withholdings) minus
the amount previously paid to Employee under Section 3.A. of this Agreement from
January 1, 2008 to the date of termination. In addition to the amount set forth
above, Employee shall receive the pro rata portion of the annual incentive award
that would have been payable to Employee under Section 3.B. of this Agreement
for the year in which termination of employment occurs. The portion payable to
Employee shall be equal to the incentive award

2

--------------------------------------------------------------------------------



payable for the full year of termination times a fraction, the numerator of
which is the increase in book value per share at the date of termination and the
denominator of which is the increase in book value per share at December 31 for
the year of termination. The incentive award shall be paid in cash, less
applicable tax withholdings, within 2-1/2 months after the end of the year of
termination.



 
5.
Death or Disability of Employee.



In the event Employee terminates employment as a result of death or permanent
and total disability (as determined by the Board of Directors of the Company in
its sole discretion) prior to January 1, 2008, a lump sum shall be paid to
Employee or to the person designated by Employee to receive death benefits
hereunder, in an amount equal to $3,225,000.00 (less applicable withholding
taxes). In the event Employee terminates employment as a result of death or
permanent and total disability on or after January 1, 2008 and prior to December
31, 2010, Employee or the person designated by Employee to receive death
benefits hereunder shall be paid a lump sum in an amount equal to $3,225,000.00
(less applicable withholding taxes) minus the amount previously paid to Employee
under Section 3.A. of this Agreement from January 1, 2008 to the date of
termination of employment. In addition to the amount set forth above, Employee
shall receive the pro rata portion of the annual incentive award that would have
been payable to Employee under Section 3.B. of this Agreement for the year in
which termination of employment occurs. The portion payable to Employee shall be
equal to the incentive award payable for the full year of termination times a
fraction, the numerator of which is the increase in book value per share at the
date of termination and the denominator of which is the increase in book value
per share at December 31 of the year of termination. The incentive award shall
be paid in cash, less applicable tax withholdings, within 2-1/2 months after the
end of the year of termination. If no person has been designated by Employee to
receive death benefits hereunder, payment shall be made to Employee’s surviving
spouse (if any) or to Employee’s estate if Employee is not married at the time
of death.



6.  
Termination by Employee



In the event Employee terminates employment for any reason prior to December 31,
2010, Company shall make a lump sum payment to Employee in the amount (less
applicable tax withholdings) of $500,000.00 if Employee terminates employment
during calendar year 2006. Such lump sum amount shall decrease by $100,000.00
each calendar year thereafter.



7.  
Non-Solicitation of Employees



Employee agrees that for a period of one (1) year following termination of
employment, Employee will not solicit any officer or key employee of the Company
or its subsidiaries or affiliates for employment.



 
8.
Golden Parachute Limitation.



To the extent that any payment to Employee under this Agreement taken together
with any other payments made to Employee constitutes an “excess parachute
payment” within the meaning of Internal Revenue Code Section 280G, payments to
employee will be reduced to the extent necessary to eliminate any excess
parachute payment. Employee may direct which payments to reduce to meet the
requirements.



 
9.
Confidentiality.



Both during the term of his engagement by the Company and thereafter, Employee
shall not, without the prior written consent of the Company, or as required by
the order of any court or administrative agency with jurisdiction, divulge to
any third party, or use for his own benefit or for any purpose other than the
exclusive benefit of the Company, any confidential information concerning its
business and affairs obtained by him during the term of his engagement; it being
the intent hereof that Employee shall not so divulge or use any such information
which is unpublished or not readily available to the general public. Nothing
contained in this Section 9 shall restrict Employee’s ability to make such
disclosures during the course of his employment as may be necessary or
appropriate to the effective and efficient discharge of his duties to the
Company under this Agreement.

3

--------------------------------------------------------------------------------







10. Other Agreements.


Employee represents and warrants to the Company that there is no agreement
between him and any other person, firm or corporation concerning the performance
of services under this Agreement or which in any way might prevent Employee from
performing his obligations under this Agreement. Nothing shall be interpreted as
precluding Employee from seeking or performing other employment or consulting
work.


11. Assignment.


This Agreement may not be assigned by either party without the prior written
consent of the other.



 
12.
Waiver of Breach.



Failure to insist upon strict compliance with any of the terms, promises or
conditions of this Agreement shall not be deemed a waiver of such terms, promise
or condition, nor shall any waiver or relinquishment of any right or power
hereunder at any one or more times be deemed a waiver or relinquishment of such
right or power, unless specifically stated.



 
13.
Severability.



The invalidity or unenforceability of any provisions hereof shall in no way
affect the validity or enforceability of any other provision.



 
14.
Modification.



This Agreement cannot be amended, changed, modified, or discharged except by an
agreement in writing signed by both the Company and Employee. In the event the
Company determines that modifications may be necessary to facilitate compliance
with the requirements of Internal Revenue Code Section 409A, the Company and
Employee shall cooperate to adopt such modifications.



 
15.
Governing Law.



This Agreement and the performance of this Agreement shall be governed by the
laws of the state of California.



 
16.
Captions.



The captions at the beginning of the several sections of this Agreement are not
part of the context hereof but are only guides or labels to assist in locating
and reading such sections. They should be given no effect in construing this
Agreement.


17. Binding Effect.


Except as otherwise herein expressly provided, this Agreement shall inure to the
benefit of and be binding upon the Company, its successors and assigns, and
Employee, his heirs, executors, administrators and legal representatives,
provided that the rights and obligations of Employee or the Company hereunder
may not be delegated or assigned except as provided in Section 12 hereof.


18. Entire Agreement.


This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof, and no representations, inducements, promises or
agreements, oral or written, between the parties, not embodied herein shall have
any force or effect.

4

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective on


the date first written above.




PICO HOLDINGS, INC.


/s/ James F. Mosier
Name


General Counsel and Secretary
Title:




EMPLOYEE:


/s/ Ronald Langley
Ronald Langley

 